DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 has been received and considered by the examiner. 
Claim Objections
Claim 2 objected to because of the following informalities:  
It appears applicant intended “wherein identifying” to read --wherein the identifying--, because antecedent basis for the term has been previously established in the claims. 
Claim 3 objected to because of the following informalities:
It appears applicant intended “wherein monitoring” to read --wherein the monitoring--, because antecedent basis for the term has been previously established in the claims.
It appears applicant intended “wherein identifying” to read --wherein the identifying--, because antecedent basis for the term has been previously established in the claims.
Claim 5 objected to because of the following informalities:
It appears applicant intended “wherein identifying further comprises” to read        --wherein identifying the plurality of tasks further comprises--, in order to better clarify which identifying step is being referenced.
It appears applicant intended “wherein coordinating” to read --wherein the coordinating--, because antecedent basis for the term has been previously established in the claims. 
Claim 6 objected to because of the following informalities:
It appears applicant intended “wherein identifying further comprises” to read        --wherein identifying the plurality of tasks further comprises--, in order to better clarify which identifying step is being referenced.
It appears applicant intended “wherein coordinating” to read --wherein coordinating the completion of the plurality of tasks--, in order to better clarify which coordinating step is being referenced.
Claim 7 objected to because of the following informalities:
It appears applicant intended “wherein identifying further comprises” to read        --wherein identifying the plurality of tasks further comprises--, in order to better clarify which identifying step is being referenced.
It appears applicant intended “wherein coordinating” to read --wherein coordinating the completion of the plurality of tasks--, in order to better clarify which coordinating step is being referenced.
Claim 8 objected to because of the following informalities:
It appears applicant intended “wherein identifying” to read --wherein the identifying--, because antecedent basis for the term has been previously established in the claims.
It appears applicant intended “a plurality of tasks” to read --the plurality of tasks--, because the claim does not recite antecedent basis.
It appears applicant intended “wherein coordinating” to read --wherein the coordinating--, because antecedent basis for the term has been previously established in the claims.
Claim 9 objected to because of the following informalities:
It appears applicant intended “wherein identifying” to read --wherein the identifying--, because antecedent basis for the term has been previously established in the claims.
Claim 11 objected to because of the following informalities:
It appears applicant intended “wherein monitoring” to read --wherein the monitoring--, because antecedent basis for the term has been previously established in the claims.
It appears applicant intended “wherein identifying” to read --wherein the identifying--, because antecedent basis for the term has been previously established in the claims.
Claim 13 objected to because of the following informalities:
It appears applicant intended “wherein identifying further comprises” to read        --wherein identifying the at least one remote operations task comprises--, in order to better clarify which identifying step is being referenced.
Claim 14 objected to because of the following informalities:
It appears applicant intended “wherein identifying further comprises” to read        --wherein identifying the  at least one remote operations task comprises--, in order to better clarify which identifying step is being referenced.
It appears applicant intended “wherein coordinating” to read --wherein coordinating the completion of the plurality of tasks--, in order to better clarify which coordinating step is being referenced.
Claim 15 objected to because of the following informalities:
It appears applicant intended “wherein identifying further comprises” to read        --wherein identifying the at least one remote operations task comprises--, in order to better clarify which identifying step is being referenced.
It appears applicant intended “wherein coordinating” to read --wherein coordinating the completion of the plurality of tasks--, in order to better clarify which coordinating step is being referenced.
Claim 16 objected to because of the following informalities:
It appears applicant intended “wherein identifying” to read --wherein the identifying--, because antecedent basis for the term has been previously established in the claims.
It appears applicant intended “wherein coordinating” to read --wherein the coordinating--, because antecedent basis for the term has been previously established in the claims.
Claim 17 objected to because of the following informalities:
It appears applicant intended “wherein identifying” to read --wherein the identifying--, because antecedent basis for the term has been previously established in the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“an orchestrator” established in claims 1, 10, 18
“job scheduler” established in claim 18
“remote operations subsystem” established in claim 18
“troubleshooting subsystem” established in claim 18
“fleet operations subsystem” established in claim 18
“fleet coordinator subsystem” established in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following paragraphs show corresponding structure for the claim limitations using the generic placeholder:
“an orchestrator” structure in paragraphs 0102-0105, 0111-0112, wherein the corresponding structure is a processor and associated software for performing the claimed function;
“job scheduler” structure in paragraphs 0102-0105, 0111-0112, wherein the corresponding structure is a processor and associated software for performing the claimed function;
“remote operations subsystem” structure in paragraphs 0102-0105, 0111-0112, wherein the corresponding structure is a processor and associated software for performing the claimed function;
“troubleshooting subsystem” structure in paragraphs 0102-0105, 0111-0112, wherein the corresponding structure is a processor and associated software for performing the claimed function;
“fleet operations subsystem” structure in paragraphs 0102-0105, 0111-0112, wherein the corresponding structure is a processor and associated software for performing the claimed function.
“fleet coordinator subsystem” structure in paragraphs 0102-0105, 0111-0112, wherein the corresponding structure is a processor and associated software for performing the claimed function. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 appears to recite the language “The system of claim 18, further comprising an interface configured to communicate information regarding each job to a system external to the plurality of subsystems”. It is unclear whether or not the aforementioned language is or is not part of the claim. Therefore, claim 19 is indefinite. 
For the purposes of examination in this Office Action, it is understood that the limitation “The system of claim 18, further comprising an interface configured to communicate information regarding each job to a system external to the plurality of subsystems” is not a part of the claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Here, independent claim 1 recites, in part, monitoring the completion of an assigned job by an autonomous vehicle, identifying a plurality of tasks to be completed by a plurality of subsystems, and coordinating completion of the plurality of tasks by the plurality of subsystems. Independent claim 10 recites, in part, monitoring the completion of an assigned job by an autonomous vehicle, reading stored information to identify a plurality of tasks to be completed by a plurality of subsystems, and coordinating the completion of the tasks by the plurality of subsystems. Independent claim 18 recites, in part, a job scheduler configured to assign each of the plurality of subsystems a job, and a plurality of subsystems comprising: a remote operations subsystem configured to remotely operate the autonomous vehicles, a troubleshooting subsystem configured to provide technical support services, a fleet operations subsystem configured to provide maintenance services, a fleet coordinator subsystem configured to oversee general operations, and an orchestrator configured to identify a plurality of tasks to be completed and to coordinate the completion of the plurality of tasks. 
The limitation monitoring the completion of an assigned job by an autonomous vehicle, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components. That is, other than reciting “by an orchestrator of a fleet management system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “orchestrator of a fleet management system” language, “monitoring” in the context of this claim encompasses the user determining whether or not an assigned job has been completed by an autonomous vehicle. Similarly, the limitation identifying a plurality of tasks to be completed by a plurality of subsystems, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the orchestrator” language, “identifying” in the context of this claim encompasses a user mentally determining tasks to be completed by the subsystems. Similarly, the limitation coordinating completion of the plurality of tasks by the plurality of subsystems, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the orchestrator” language, “coordinating” in the context of this claim encompasses a user manually coordinating the completion of the plurality of tasks. Similarly, the limitation reading stored information to identify a plurality of tasks to be completed by a plurality of subsystems, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the orchestrator” language, “reading” in the context of this claim encompasses a user reading or recognizing information that has been previously stored or saved to mentally identify a plurality of tasks to be completed. Similarly, the limitation a job scheduler configured to assign each of the plurality of subsystems a job, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a job scheduler” language, “assign” in the context of this claim encompasses a user assigning each of the plurality of subsystems a job or identifying which job should be completed by which subsystem. Similarly, the limitation a remote operations subsystem configured to remotely operate the autonomous vehicles, as drafted, is a process that, under broadest reasonable interpretation, covers the manual performance but for the recitation of generic computer components. For example, but for the “remote operations subsystem” language, “operate” in the context of this claim encompasses a user manually operating the plurality of autonomous vehicles. Similarly, the limitation a troubleshooting subsystem configured to provide technical support services, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “troubleshooting subsystem” language, “provide” in the context of this claim encompasses a user manually providing technical support services to the plurality of autonomous vehicles. Similarly, the limitation a fleet operations subsystem configured to provide maintenance services, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “fleet operations subsystem” language, “provide” in the context of this claim encompasses a user manually providing maintenance services to the plurality of autonomous vehicles. Similarly, the limitation a fleet coordinator subsystem configured to oversee general operations, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “fleet coordinator subsystem” language, “oversee” in the context of this claim encompasses a user manually overseeing general operations of the plurality of autonomous vehicles. Similarly, the limitation an orchestrator configured to identify a plurality of tasks to be completed and to coordinate the completion of the plurality of tasks, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “an orchestrator” language, “identify” in the context of this claim encompasses a user mentally identifying a plurality of tasks to be completed by the plurality of subsystems. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 10, and 18 recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claims 1, 10, and 18 recite the following additional elements: (i) using an orchestrator to complete the monitoring step; (ii) using an orchestrator to complete the identifying step; (iii) using an orchestrator to complete the coordinating step; (iv) using an orchestrator to complete the reading step; (v) using a job scheduler to complete the assigning step; (vi) using a remote operations subsystem to complete the operation step; (vii) using a troubleshooting subsystem to complete the technical support step; (viii) using a fleet operations subsystem to complete the maintenance services step; (ix) using a fleet coordinator the complete the overseeing step. The orchestrator, jobs scheduler, remote operations subsystem, troubleshooting subsystem, fleet operations subsystem, and fleet coordinator are recited at a high-level of generality (i.e. as generic processors performing a generic computer function of monitoring completion of an assigned job, identifying tasks to be completed, coordinating the completion of tasks, reading stored information to identify tasks to be completed, assigning tasks to be completed, remotely operating the autonomous vehicles, providing technical support services, providing maintenance services, and overseeing general operations) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements of the orchestrator, job scheduler, remote operations subsystem, troubleshooting subsystem, fleet operations subsystem, and fleet coordinator do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, claim 18 recites the additional element remote operations subsystem, which is recited at a high level of generality, and merely amounts to insignificant extra solution activity. Claims 1, 10, and 18 relate to an abstract idea. 
Claims 1, 10, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an orchestrator to perform the monitoring, identifying, coordinating, and reading steps, as well as the elements of the job scheduler to complete the assigning step, a remote operations subsystem to complete the operation step, a troubleshooting subsystem to complete the technical support step, a fleet operations subsystem to complete the maintenance services step, and a fleet coordinator the complete the overseeing step, are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Regarding the remote operations subsystem limitation, directed to extra solution activity, it is routine, conventional activity established in Tokuda (US 2021/0031799). These claims are not patent eligible. 
With regards to dependent claims 2-9, 11-17, and 19-21, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 USC § 101. Regarding claims 2 and 19, the claims recite identifying is performed based on stored information indicating specific tasks to be performed by the plurality of subsystems, however this does not recite significantly more because it amounts to no more than instructions to apply the exception using a generic computer component. Regarding claims 3 and 11, the claims recite wherein monitoring comprises monitoring traveling, and identifying comprises identifying at least one remote operations task to be completed by a remote operations subsystem. This does not recite significantly more because it amounts to no more than instructions to apply the exception using a generic computer component. Regarding claims 4, 12, and 21, the claims recite the remote operations subsystem comprises a teleoperations subsystem, and identifying the at least one remote operations task comprises identifying at least one teleoperations task to be completed. This does not recite significantly more because it amounts to no more than a mental process using a generic computer component. Regarding claims 5 and 13, the claims recite identifying further comprises: detecting a problem in connection with the autonomous vehicle, assigning at least one troubleshooting task, and coordinating comprises coordinating completion by the remote operations subsystem. This does not recite significantly more because it amounts to no more than a process that can be completed mentally. Regarding claims 6 and 14, the claims recite identifying further comprises identifying at least one fleet operations task to be completed, wherein coordinating further comprises coordinating completion by the fleet operations subsystem. This does not recite significantly more because it amounts to no more than a mental process using a generic computer component. Regarding claims 7 and 15, the claims recite identifying further comprises identifying at least one fleet coordination task to be completed, wherein coordinating further comprises coordinating completion by the fleet coordination subsystem. This does not recite significantly more because it amounts to no more than a mental process using a generic computer component. Regarding claims 8 and 16, the claims recite identifying comprises identifying a plurality of tasks to be completed by at least two subsystems, and wherein coordinating comprises coordinating competition of the plurality of tasks by the at least two subsystems. This does not recite significantly more because it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding claims 9 and 17, the claims recite wherein identifying comprises adding at least one task to be completed by one of the plurality of subsystems. This does not recite significantly more because it amounts to no more than a process that can be completed mentally. Regarding claim 20, the claim recites wherein the orchestrator is configured to dynamically adjust job assignments based on monitoring of the plurality of autonomous vehicles. This does not recite significantly more because it amounts to no more than a process that can be completed mentally. 
Accordingly, claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2021/0276597).

Regarding Claim 1, Yu discloses: 
a computer-implemented method comprising (Paragraph 0005): 
monitoring, by an orchestrator of a fleet management system, completion of an assigned job by an autonomous vehicle in a fleet of autonomous vehicles (Figure 3: Step 304; Paragraphs 0090-0091); 
identifying, by the orchestrator, a plurality of tasks to be completed by a plurality of subsystems of the fleet management system in order to enable completion of the assigned job by the autonomous vehicle (Figure 3: Steps 301-302; Paragraphs 0114-0115); 
and coordinating, by the orchestrator, completion of the plurality of tasks by the plurality of subsystems (Paragraphs 0108, 0114, 0115).

Regarding Claim 2, Yu discloses:
The computer-implemented method of claim 1, wherein identifying is performed based on stored information indicating specific tasks to be performed by the plurality of subsystems according to a particular job to be completed by the autonomous vehicle (Paragraph 0042).

Regarding Claim 9, Yu discloses:
	The computer-implemented method of claim 1, wherein identifying comprises adding at least one task to be completed by one of the plurality of subsystems based on the monitoring (Figure 3: Steps 301, 305; Paragraphs 0082, 0093).

	Regarding Claim 10, Yu discloses:
A computer-implemented method comprising (Paragraph 0005): 
monitoring, by an orchestrator of a fleet management system, completion of an assigned job by an autonomous vehicle in a fleet of autonomous vehicles (Figure 3: Step 304; Paragraphs 0090-0091); 
reading, by the orchestrator, stored information to identify a plurality of tasks to be completed by a plurality of subsystems of the fleet management system in order to enable completion of the assigned job by the autonomous vehicle (Paragraph 0118), 
the stored information indicating specific tasks to be performed by the plurality of subsystems according to a particular job to be completed by the autonomous vehicle (Paragraph 0118); 
and coordinating, by the orchestrator, completion of the tasks by the plurality of subsystems (Paragraphs 0108, 0114, 0115).

Regarding Claim 17, Yu discloses:
	The computer-implemented method of claim 10, wherein identifying comprises adding at least one task to be completed by one of the plurality of subsystems based on the monitoring (Figure 3: Steps 301, 305; Paragraphs 0082, 0093).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0276597) in view of Tiwari (US 2018/0154899).

Regarding Claim 3, Yu teaches:
the computer-implemented method of claim 1 (Paragraph 0005). 
However, Yu does not teach: 
wherein monitoring comprises monitoring traveling, by the autonomous vehicle, from a first location to a second location, 
and wherein identifying comprises identifying at least one remote operations task to be completed by a remote operations subsystem of the fleet management system to aid the autonomous vehicle in traveling from the first location to the second location.
Tiwari, in the same field of endeavor, teaches:
wherein monitoring comprises monitoring traveling, by the autonomous vehicle, from a first location to a second location (Paragraph 0107), 
and wherein identifying comprises identifying at least one remote operations task to be completed by a remote operations subsystem of the fleet management system to aid the autonomous vehicle in traveling from the first location to the second location (Paragraphs 0106-0107). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the monitoring step of Tiwari. 
One of ordinary skill in the art would have been motivated to include Tiwari because “[the system] can include transferring planning authority to a teleoperator in response to the vehicle reaching a predetermined geographic location” (Tiwari: Paragraph 0107).  Additionally, “transferring planning authority…[can] hand over vehicle control between various entities that can exert control over vehicle operation” (Tiwari: Paragraph 0105). Tiwari allows for the approval of tasks via a teleoperator (see Tiwari: paragraph 0109), and can switch the vehicle between the teleoperator controlling and not controlling said vehicle. 

Regarding Claim 4, Yu teaches:
the computer-implemented method of claim 3, 
(Paragraph 0005). 
However, Yu does not teach:
wherein the remote operations subsystem comprises a teleoperations subsystem, 
and identifying the at least one remote operations task comprises identifying at least one teleoperations task to be completed by the teleoperations subsystem.
Tiwari, in the same field of endeavor, teaches:
wherein the remote operations subsystem comprises a teleoperations subsystem (Paragraphs 0049-0050), 
and identifying the at least one remote operations task comprises identifying at least one teleoperations task to be completed by the teleoperations subsystem (Paragraphs 0049-0050). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the teleoperations subsystem of Tiwari. 
One of ordinary skill in the art would have been motivated to include Tiwari because “[the system] can include transferring planning authority to a teleoperator in response to the vehicle reaching a predetermined geographic location” (Tiwari: Paragraph 0107).  Additionally, “transferring planning authority…[can] hand over vehicle control between various entities that can exert control over vehicle operation” (Tiwari: Paragraph 0105). Tiwari allows for the approval of tasks via a teleoperator (see Tiwari: paragraph 0109), and can switch the vehicle between the teleoperator controlling and not controlling said vehicle.

Regarding Claim 11, Yu teaches: 
the computer-implemented method of claim 10 (Paragraph 0005). 
However, Yu does not teach:
wherein monitoring comprises monitoring traveling, by the autonomous vehicle, from a first location to a second location, 
and wherein identifying comprises identifying at least one remote operations task to be completed by a remote operations subsystem of the fleet management system to aid the autonomous vehicle in traveling from the first location to the second location.
Tiwari, in the same field of endeavor, teaches: 
wherein monitoring comprises monitoring traveling, by the autonomous vehicle, from a first location to a second location (Paragraph 0107), 
and wherein identifying comprises identifying at least one remote operations task to be completed by a remote operations subsystem of the fleet management system to aid the autonomous vehicle in traveling from the first location to the second location (Paragraphs 0106-0107). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the monitoring step of Tiwari. 
One of ordinary skill in the art would have been motivated to include Tiwari because “[the system] can include transferring planning authority to a teleoperator in response to the vehicle reaching a predetermined geographic location” (Tiwari: Paragraph 0107).  Additionally, “transferring planning authority…[can] hand over vehicle control between various entities that can exert control over vehicle operation” (Tiwari: Paragraph 0105). Tiwari allows for the approval of tasks via a teleoperator (see Tiwari: paragraph 0109), and can switch the vehicle between the teleoperator controlling and not controlling said vehicle.

Regarding Claim 12, Yu teaches: 
the computer-implemented method of claim 11 (Paragraph 0005). 
However, Yu does not teach:
wherein the remote operations subsystem comprises a teleoperations subsystem, 
and identifying the at least one remote operations task comprises identifying at least one teleoperations task to be completed by the teleoperations subsystem.
Tiwari, in the same field of endeavor, teaches:
wherein the remote operations subsystem comprises a teleoperations subsystem (Paragraphs 0049-0050), 
and identifying the at least one remote operations task comprises identifying at least one teleoperations task to be completed by the teleoperations subsystem (Paragraphs 0049-0050). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the teleoperations subsystem of Tiwari. 
One of ordinary skill in the art would have been motivated to include Tiwari because “[the system] can include transferring planning authority to a teleoperator in response to the vehicle reaching a predetermined geographic location” (Tiwari: Paragraph 0107).  Additionally, “transferring planning authority…[can] hand over vehicle control between various entities that can exert control over vehicle operation” (Tiwari: Paragraph 0105). Tiwari allows for the approval of tasks via a teleoperator (see Tiwari: paragraph 0109), and can switch the vehicle between the teleoperator controlling and not controlling said vehicle.


Claim(s) 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0276597) in view of Tiwari (US 2018/0154899) and Wang (US 2020/0317226).

Regarding Claim 5, Yu teaches: 
the computer-implemented method of claim 3 (Paragraph 0005). 
However, Yu does not teach: 
identifying further comprises: 
detecting a problem in connection with the autonomous vehicle; 
and assigning at least one troubleshooting task to a remote troubleshooting subsystem of the fleet management system to address the problem, 
wherein coordinating comprises coordinating completion by the remote operations subsystem of the at least one remote operations task and completion by the remote troubleshooting subsystem of the at least one troubleshooting task.
Wang, in the same field of endeavor, teaches:
identifying further comprises: 
detecting a problem in connection with the autonomous vehicle (Paragraph 0028); 
and assigning at least one troubleshooting task to a remote troubleshooting subsystem of the fleet management system to address the problem (Paragraph 0028), 
wherein coordinating comprises coordinating completion by the remote operations subsystem of the at least one remote operations task and completion by the remote troubleshooting subsystem of the at least one troubleshooting task (Paragraph 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the troubleshooting subsystem of Wang. 
One of ordinary skill in the art would have been motivated to include Wang because Wang can “safely send remote data to users…to quickly solve the problems arising during the operation of an autonomous vehicle” (Wang: Paragraph 0028). Wang allows for problems that arise with the autonomous vehicles to be solved quickly, increasing safety of the payload/passengers/etc.

Regarding Claim 13, Yu teaches: 
the computer-implemented method of claim 11 (Paragraph 0005). 
However, Yu does not teach:
identifying further comprises: 
detecting a problem in connection with the autonomous vehicle; 
and assigning at least one troubleshooting task to a remote troubleshooting subsystem of the fleet management system to address the problem, 
wherein coordinating comprises coordinating completion by the remote operations subsystem of the at least one remote operations task and completion by the remote troubleshooting subsystem of the at least one troubleshooting task.
Wang, in the same field of endeavor, teaches: 
identifying further comprises: 
detecting a problem in connection with the autonomous vehicle (Paragraph 0028); 
and assigning at least one troubleshooting task to a remote troubleshooting subsystem of the fleet management system to address the problem (Paragraph 0028), 
wherein coordinating comprises coordinating completion by the remote operations subsystem of the at least one remote operations task and completion by the remote troubleshooting subsystem of the at least one troubleshooting task (Paragraph 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the troubleshooting subsystem of Gross. 
One of ordinary skill in the art would have been motivated to include Wang because Wang can “safely send remote data to users…to quickly solve the problems arising during the operation of an autonomous vehicle” (Wang: Paragraph 0028). Wang allows for problems that arise with the autonomous vehicles to be solved quickly, increasing safety of the payload/passengers/etc.

Claim(s) 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0276597), Wang (US 2020/0317226), and Tiwari (US 2018/0154899), and further in view of Marczuk (US 2020/0377128).

Regarding Claim 6, Yu teaches: 
The computer-implemented method of claim 5 (Paragraph 0005). 
However, Yu does not teach:
wherein identifying further comprises identifying at least one fleet operations task to be completed by a fleet operations subsystem of the fleet management system, 
wherein coordinating further comprises coordinating completion by the fleet operations subsystem of the at least one fleet operations task.
Marczuk, in the same field of endeavor, teaches:
 wherein identifying further comprises identifying at least one fleet operations task to be completed by a fleet operations subsystem of the fleet management system (Paragraphs 0178, 0188), 
wherein coordinating further comprises coordinating completion by the fleet operations subsystem of the at least one fleet operations task (Paragraphs 0178, 0188). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the fleet management system of Marczuk. 
One of ordinary skill in the art would have been motivated to include Marczuk because Marczuk can create “an efficient trajectory for the vehicles thereby reducing fuel use, distance traveled, and the risk of collision” (Marczuk: Paragraph 0010). Marczuk’s fleet management system can plan routes for vehicles in the fleet, and in doing so, reduce the risk of collision, increase fuel efficiency, decrease travel distance, etc.
Examiner notes the paragraphs cited in Marczuk refer to the publication, however the provisional application of Marczuk (which complies with the priority date of applicant’s invention) has the same referenced information.

Regarding Claim 14, Yu teaches: 
The computer-implemented method of claim 13 (Paragraph 0005). 
However, Yu does not teach:
wherein identifying further comprises identifying at least one fleet operations task to be completed by a fleet operations subsystem of the fleet management system, 
wherein coordinating further comprises coordinating completion by the fleet operations subsystem of the at least one fleet operations task.
Marczuk, in the same field of endeavor, teaches:
 wherein identifying further comprises identifying at least one fleet operations task to be completed by a fleet operations subsystem of the fleet management system (Paragraphs 0178, 0188), 
wherein coordinating further comprises coordinating completion by the fleet operations subsystem of the at least one fleet operations task (Paragraphs 0178, 0188). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the fleet management system of Marczuk. 
One of ordinary skill in the art would have been motivated to include Marczuk because Marczuk can create “an efficient trajectory for the vehicles thereby reducing fuel use, distance traveled, and the risk of collision” (Marczuk: Paragraph 0010). Marczuk’s fleet management system can plan routes for vehicles in the fleet, and in doing so, reduce the risk of collision, increase fuel efficiency, decrease travel distance, etc.
Examiner notes the paragraphs cited in Marczuk refer to the publication, however the provisional application of Marczuk (which complies with the priority date of applicant’s invention) has the same referenced information.


Claim(s) 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0276597), Wang (US 2020/0317226), Tiwari (US 2018/0154899), and Marczuk (US 2020/0377128), and further in view of Batts (US 2020/0238999).

Regarding Claim 7, Yu teaches: 
the computer-implemented method of claim 6 (Paragraph 0005). 
However, Yu does not teach:
identifying further comprises identifying at least one fleet coordination task to be completed by a fleet coordination subsystem of the fleet management system, 
wherein coordinating further comprises coordinating completion by the fleet coordination subsystem of the at least one fleet coordination task.
Batts, in the same field of endeavor, teaches: 
identifying further comprises identifying at least one fleet coordination task to be completed by a fleet coordination subsystem of the fleet management system (Paragraph 0176), 
wherein coordinating further comprises coordinating completion by the fleet coordination subsystem of the at least one fleet coordination task (Paragraphs 0176-0177). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the fleet coordination subsystem of Batts. 
One of ordinary skill in the art would have been motivated to include Batts because Batts “can improve the safety, efficiency, and effectiveness of a fleet of autonomous vehicles as a whole, as well as autonomous vehicles individually” (Batts: Paragraph 0070). The fleet coordination system of Batts can make the vehicles, both in the fleet and individually, more efficient, safe, and effective. It accomplishes this through avoiding pre-detected hazards, changing vehicle speed based on inclement weather, etc. (see Batts: Paragraph 0070). 

Regarding Claim 15, Yu teaches: 
the computer-implemented method of claim 13 (Paragraph 0005). 
However, Yu does not teach:
wherein identifying further comprises identifying at least one fleet coordination task to be completed by a fleet coordination subsystem of the fleet management system, 
wherein coordinating further comprises coordinating completion by the fleet coordination subsystem of the at least one fleet coordination task.
Batts, in the same field of endeavor, teaches: 
wherein identifying further comprises identifying at least one fleet coordination task to be completed by a fleet coordination subsystem of the fleet management system (Paragraph 0176), 
wherein coordinating further comprises coordinating completion by the fleet coordination subsystem of the at least one fleet coordination task (Paragraphs 0176-0177). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the fleet coordination subsystem of Batts. 
One of ordinary skill in the art would have been motivated to include Batts because Batts “can improve the safety, efficiency, and effectiveness of a fleet of autonomous vehicles as a whole, as well as autonomous vehicles individually” (Batts: Paragraph 0070). The fleet coordination system of Batts can make the vehicles, both in the fleet and individually, more efficient, safe, and effective. It accomplishes this through avoiding pre-detected hazards, changing vehicle speed based on inclement weather, etc. (see Batts: Paragraph 0070).

Claim(s) 8, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0276597) in view of Batts (US 2020/0238999), Marczuk (US 2020/0377128) and Wang (US 2020/0317226).

Regarding Claim 8, Yu teaches: 
the computer-implemented method of claim 1 (Yu: Paragraph 0005),
and wherein coordinating comprises coordinating completion of the plurality of tasks by the at least two subsystems (Yu: Paragraphs 0108, 0114, 0115). 
However, Yu does not teach:
wherein identifying comprises identifying a plurality of tasks to be completed by at least two subsystems among a remote operations subsystem of 
the fleet management system, 
a remote troubleshooting subsystem of the fleet management system, 
a fleet operations subsystem of the fleet management system, 
or a fleet coordination subsystem of the fleet management system, 
Marczuk, in the same field of endeavor, teaches: 
wherein identifying comprises identifying a plurality of tasks to be completed by at least two subsystems among a remote operations subsystem of 
the fleet management system (Marczuk: Figure 13; Paragraph 0112),
a fleet operations subsystem of the fleet management system (Marczuk: Paragraph 0178), 
Wang, in the same field of endeavor, teaches:
a remote troubleshooting subsystem of the fleet management system (Wang: Paragraph 0028),
Batts, in the same field of endeavor, teaches:
a fleet coordination subsystem of the fleet management system (Batts: Paragraph 0177),
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the remote operations subsystem of Marczuk, troubleshooting subsystem of Wang, and the fleet coordination subsystem of Batts. 
One of ordinary skill in the art would have been motivated to include Marczuk because Marczuk can create “an efficient trajectory for the vehicles thereby reducing fuel use, distance traveled, and the risk of collision” (Marczuk: Paragraph 0010). Marczuk’s fleet management system can plan routes for vehicles in the fleet, and in doing so, reduce the risk of collision, increase fuel efficiency, decrease travel distance, etc.
One of ordinary skill in the art would have been motivated to include Wang because Wang can “safely send remote data to users…to quickly solve the problems arising during the operation of an autonomous vehicle” (Wang: Paragraph 0028). Wang allows for problems that arise with the autonomous vehicles to be solved quickly, increasing safety of the payload/passengers/etc.
One of ordinary skill in the art would have been motivated to include Batts because Batts “can improve the safety, efficiency, and effectiveness of a fleet of autonomous vehicles as a whole, as well as autonomous vehicles individually” (Batts: Paragraph 0070). The fleet coordination system of Batts can make the vehicles, both in the fleet and individually, more efficient, safe, and effective. It accomplishes this through avoiding pre-detected hazards, changing vehicle speed based on inclement weather, etc. (see Batts: Paragraph 0070).
Examiner notes the paragraphs cited in Marczuk refer to the publication, however the provisional application of Marczuk (which complies with the priority date of applicant’s invention) has the same referenced information.

Regarding Claim 16, Yu teaches: 
the computer-implemented method of claim 10 (Yu: Paragraph 0005),
and wherein coordinating comprises coordinating completion of the plurality of tasks by the at least two subsystems (Yu: Paragraphs 0108, 0114, 0115). 
However, Yu does not teach: 
wherein identifying comprises identifying a plurality of tasks to be completed by at least two subsystems among 
a remote operations subsystem of the fleet management system, 
a remote troubleshooting subsystem of the fleet management system, 
a fleet operations subsystem of the fleet management system, 
or a fleet coordination subsystem of the fleet management system, 
Marczuk, in the same field of endeavor, teaches: 
wherein identifying comprises identifying a plurality of tasks to be completed by at least two subsystems among 
a remote operations subsystem of the fleet management system (Marczuk: Figure 13; Paragraph 0112), 
a fleet operations subsystem of the fleet management system (Marczuk: Paragraph 0178),
Wang, in the same field of endeavor, teaches:
a remote troubleshooting subsystem of the fleet management system (Wang: Paragraph 0028),
Batts, in the same field of endeavor, teaches:
a fleet coordination subsystem of the fleet management system (Batts: Paragraph 0177),
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yu with the remote operations subsystem of Marczuk, troubleshooting subsystem of Wang, and the fleet operations subsystem of Batts. 
One of ordinary skill in the art would have been motivated to include Marczuk because Marczuk can create “an efficient trajectory for the vehicles thereby reducing fuel use, distance traveled, and the risk of collision” (Marczuk: Paragraph 0010). Marczuk’s fleet management system can plan routes for vehicles in the fleet, and in doing so, reduce the risk of collision, increase fuel efficiency, decrease travel distance, etc.
One of ordinary skill in the art would have been motivated to include Wang because Wang can “safely send remote data to users…to quickly solve the problems arising during the operation of an autonomous vehicle” (Wang: Paragraph 0028). Wang allows for problems that arise with the autonomous vehicles to be solved quickly, increasing safety of the payload/passengers/etc.
One of ordinary skill in the art would have been motivated to include Batts because Batts “can improve the safety, efficiency, and effectiveness of a fleet of autonomous vehicles as a whole, as well as autonomous vehicles individually” (Batts: Paragraph 0070). The fleet coordination system of Batts can make the vehicles, both in the fleet and individually, more efficient, safe, and effective. It accomplishes this through avoiding pre-detected hazards, changing vehicle speed based on inclement weather, etc. (see Batts: Paragraph 0070).
Examiner notes the paragraphs cited in Marczuk refer to the publication, however the provisional application of Marczuk (which complies with the priority date of applicant’s invention) has the same referenced information.

Regarding Claim 18, Yu teaches:  
and an orchestrator configured to (Yu: Paragraph 0005): 
identify, for each job, a plurality of tasks to be completed by the plurality of subsystems in order to enable completion of each job by the plurality of autonomous vehicles (Yu: Figure 3: Steps 301-302; Paragraphs 0114-0115); 
and coordinate completion of the plurality of tasks by the plurality of subsystems (Yu: Figure 3: Steps 301-302; Paragraphs 0114-0115). 
However, Yu does not teach: 
a system comprising: 
a job scheduler configured to assign to each of a plurality of autonomous vehicles in a fleet of autonomous vehicles a job; 
a plurality of subsystems comprising: 
a remote operations subsystem configured to remotely operate the plurality of autonomous vehicles; 
a troubleshooting subsystem configured to provide technical support services to the plurality of autonomous vehicles; 
a fleet operations subsystem configured to provide maintenance services to the plurality of autonomous vehicles; 
and a fleet coordinator subsystem configured to oversee general operations of the plurality of autonomous vehicles.
Batts, in the same field of endeavor, teaches: 
a job scheduler configured to assign to each of a plurality of autonomous vehicles in a fleet of autonomous vehicles a job (Batts: Paragraph 0177);
and a fleet coordinator subsystem configured to oversee general operations of the plurality of autonomous vehicles (Batts: Paragraph 0177).
Marczuk, in the same field of endeavor, teaches: 
a remote operations subsystem configured to remotely operate the plurality of autonomous vehicles (Marczuk: Figure 13; Paragraph 0112); 
a fleet operations subsystem configured to provide maintenance services to the plurality of autonomous vehicles (Marczuk: Paragraph 0178). 
Wang, in the same field of endeavor, teaches:
a troubleshooting subsystem configured to provide technical support services to the plurality of autonomous vehicles (Wang: Paragraph 0028).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Yu with the job scheduler of Batts, remote operations subsystem of Marczuk, and troubleshooting subsystem of Wang. 
One of ordinary skill in the art would have been motivated to include Marczuk because Marczuk can create “an efficient trajectory for the vehicles thereby reducing fuel use, distance traveled, and the risk of collision” (Marczuk: Paragraph 0010). Marczuk’s fleet management system can plan routes for vehicles in the fleet, and in doing so, reduce the risk of collision, increase fuel efficiency, decrease travel distance, etc.
One of ordinary skill in the art would have been motivated to include Wang because Wang can “safely send remote data to users…to quickly solve the problems arising during the operation of an autonomous vehicle” (Wang: Paragraph 0028). Wang allows for problems that arise with the autonomous vehicles to be solved quickly, increasing safety of the payload/passengers/etc.
One of ordinary skill in the art would have been motivated to include Batts because Batts “can improve the safety, efficiency, and effectiveness of a fleet of autonomous vehicles as a whole, as well as autonomous vehicles individually” (Batts: Paragraph 0070). The fleet coordination system of Batts can make the vehicles, both in the fleet and individually, more efficient, safe, and effective. It accomplishes this through avoiding pre-detected hazards, changing vehicle speed based on inclement weather, etc. (see Batts: Paragraph 0070).
Examiner notes the paragraphs cited in Marczuk refer to the publication, however the provisional application of Marczuk (which complies with the priority date of applicant’s invention) has the same referenced information.

Regarding Claim 19, modified Yu teaches: 
the system of claim 18, further comprising a database comprising stored information indicating specific tasks to be performed by the plurality of subsystems according to a particular job to be completed by the plurality of autonomous vehicles (Paragraph 0042).  
Modified Yu teaches this because it “[omits] many manual operations, saving man power costs and improving the cargo transport efficiency” (Yu: Paragraph 0042). Having the tasks determined and performed remotely can increase the efficiency of the system.  

Regarding Claim 20, Yu teaches: 
the system of claim 18 (Paragraph 0005). 
However, Yu does not teach: 
the orchestrator further configured to dynamically adjust job assignments for the plurality of autonomous vehicles based on monitoring of the plurality of autonomous vehicles.
Wang, in the same field of endeavor, teaches: 
the orchestrator further configured to dynamically adjust job assignments for the plurality of autonomous vehicles based on monitoring of the plurality of autonomous vehicles (Paragraph 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Yu with the orchestrator of Wang. 
One of ordinary skill in the art would have been motivated to include Wang because Wang can “safely send remote data to users…to quickly solve the problems arising during the operation of an autonomous vehicle” (Wang: Paragraph 0028). Wang allows for problems that arise with the autonomous vehicles to be solved quickly, increasing safety of the payload/passengers/etc.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2021/0276597), Batts (US 2020/0238999), Marczuk (US 2020/0377128), and Wang (US 2020/0317226), and further in view of Tiwari (US 2018/0154899).

Regarding Claim 21, Yu teaches: 
the system of claim 18 (Paragraph 0005). 
However, Yu does not teach: 
the remote operations subsystem comprising a teleoperations subsystem.
Tiwari, in the same field of endeavor, teaches: 
the remote operations subsystem comprising a teleoperations subsystem (Paragraph 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Yu with the remote operations subsystem of Tiwari. 
One of ordinary skill in the art would have been motivated to include Tiwari because “[the system] can include transferring planning authority to a teleoperator in response to the vehicle reaching a predetermined geographic location” (Tiwari: Paragraph 0107).  Additionally, “transferring planning authority…[can] hand over vehicle control between various entities that can exert control over vehicle operation” (Tiwari: Paragraph 0105). Tiwari allows for the approval of tasks via a teleoperator (see Tiwari: paragraph 0109), and can switch the vehicle between the teleoperator controlling and not controlling said vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR X YUNGBLUTH whose telephone number is (571)272-9920. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR X. YUNGBLUTH/Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669